Name: 2013/273/EU: Council Decision of 6Ã June 2013 appointing three Maltese members and three Maltese alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2013-06-11

 11.6.2013 EN Official Journal of the European Union L 159/13 COUNCIL DECISION of 6 June 2013 appointing three Maltese members and three Maltese alternate members of the Committee of the Regions (2013/273/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Maltese Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three members seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Claudette ABELA BALDACCHINO, Mr Michael COHEN and Mr Malcolm MIFSUD. Two alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Doris BORG and Mr Ian BORG. An alternate members seat will become vacant following the appointment of Mr Paul FARRUGIA as member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Peter BONELLO, Mayor of San Ã iljan,  Mr Paul FARRUGIA, Mayor of Ã ¦al Tarxien,  Dr Marc SANT, Councillor, Ã ¦al Lija Local Council; and (b) as alternate members:  Mr Jesmond AQUILINA, Deputy Mayor of Ã ¦al Qormi,  Mr Anthony MIFSUD, Councillor, Imtarfa Local Council,  Mr Raymond TABONE, Councillor, San Pawl il-BaÃ §ar Local Council. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 6 June 2013. For the Council The President A. SHATTER (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.